MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Jul 20 2020, 9:39 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Anthony Warren                                            Curtis T. Hill, Jr.
Carlisle, Indiana                                         Attorney General of Indiana
                                                          J.T. Whitehead
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Warren,                                           July 20, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-MI-3055
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Lisa Borges, Judge
Appellee-Plaintiff.                                       Trial Court Cause No.
                                                          49G04-9808-CF-128010



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020                  Page 1 of 7
                                              Case Summary
[1]   Anthony Warren appeals the trial court’s denial of his petition for writ of

      habeas corpus and his motion to correct error. We affirm.


                                                      Issue
[2]   Warren raises two issues, which we consolidate and restate as whether the trial

      court properly denied Warren’s petition for writ of habeas corpus and his

      motion to correct error.


                                                      Facts
[3]   In 1998, Warren was convicted of murder and found to be an habitual offender.

      The trial court sentenced Warren to sixty-five years for murder, enhanced by an

      additional thirty years for the habitual offender adjudication. On direct appeal,

      our Supreme Court affirmed the murder conviction but vacated the habitual

      offender adjudication. Warren v. State, 725 N.E.2d 828 (Ind. 2000). On

      remand, Warren was again found to be an habitual offender, and the trial court

      again sentenced him to ninety-five years. Warren appealed his conviction, and

      our Supreme Court affirmed. Warren v. State, 769 N.E.2d 170 (Ind. 2002).


[4]   In September 2000, Warren filed a pro se petition for post-conviction relief

      (“PCR”), which the post-conviction court denied in December 2003. This

      Court affirmed the post-conviction court’s denial of the post-conviction

      petition. Warren v. State, No. 49A04-0405-PC-283 (Ind. Ct. App. Apr. 15,

      2005), reh’g denied, trans. denied.


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 2 of 7
[5]   In August 2009, Warren filed a petition for writ of habeas corpus, which the

      trial court dismissed with prejudice. This Court dismissed the appeal of the

      denial of writ.


[6]   In January 2017, Warren filed a pro se motion for relief from void judgment

      pursuant to Indiana Trial Rule 60(B), which the trial court denied. Warren also

      filed a motion to correct error in February 2017, following the trial court’s

      denial of the motion for relief from void judgment. The trial court also denied

      this motion. Warren contended that his judgment of conviction was “void”

      because the magistrate judge did not have the authority to render a judgment.

      On appeal, this Court concluded that the trial court properly denied Warren’s

      motion for relief from judgment and his motion to correct error because Warren

      was required to raise the issue through a successive petition for PCR. Warren v.

      State, No. 49A02-1703-CR-598, slip op. at 4 (Ind. Ct. App. Oct. 30, 2017), trans.

      denied.


[7]   In March 2018, Warren filed a motion to correct erroneous sentence and a

      motion to correct error, which the trial court denied. On appeal, this Court

      affirmed and held that: (1) the trial court did not abuse its discretion by denying

      the motion to correct erroneous sentence or the motion to correct error; (2)

      Warren again argued that the magistrate did not have authority to sign the

      original abstract of judgment; and (3) the appropriate procedural course was for

      Warren to file a successive petition for PCR. See Warren v. State, No. 18A-CR-

      01070, slip op. at 7 (Ind. Ct. App. Feb. 1, 2019).



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 3 of 7
[8]    In March 2019, Warren requested permission to file a successive petition for

       PCR, which challenged the validity of his conviction on the ground that the

       abstract of judgment was not signed by a judicial officer. This Court denied

       Warren’s request for leave to file a successive petition for PCR.


[9]    In October 2019, Warren filed a verified petition for writ of habeas corpus in

       the Sullivan Superior Court. Warren claimed that the abstract of judgment was

       invalid because it lacked a proper judicial signature. The Sullivan Superior

       Court ruled the motion was an attack on the validity of the trial court’s abstract

       of judgment and transferred the writ to the court of original jurisdiction, Marion

       Superior Court (“the trial court”). The trial court then denied Warren’s petition

       for writ of habeas corpus. Warren filed a motion to correct error, which the

       trial court also denied. Warren now appeals both the denial of his petition for

       writ of habeas corpus and his motion to correct error.


                                                    Analysis
[10]   Warren argues the trial court erred when it denied his petition for writ of habeas

       corpus and his motion to correct error. We review a ruling on a motion to

       correct error for an abuse of discretion. Paragon Family Rest. v. Bartolini, 799

       N.E.2d 1048, 1055 (Ind. 2003). Additionally, we must also consider whether

       the trial court properly denied the petition for habeas corpus. We also review a

       trial court’s ruling on a habeas corpus petition for an abuse of discretion.

       Randolph v. Buss, 956 N.E.2d 38, 40 (Ind. Ct. App. 2011), trans. denied. We do

       not reweigh the evidence, and we consider only the evidence most favorable to

       the judgment and the reasonable inferences drawn therefrom. Id. Any
       Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 4 of 7
       conclusions regarding the meaning or construction of law are reviewed de

       novo. Id.


[11]   To determine whether the motion to correct error was properly denied, we first

       consider whether it was error for the trial court to deny Warren’s petition for

       habeas corpus. Indiana Code Section 34-25.5-1-1 provides that “[e]very person

       whose liberty is restrained, under any pretense whatever, may prosecute a writ

       of habeas corpus to inquire into the cause of the restraint, and shall be delivered

       from the restraint if the restraint is illegal.” Thus, the purpose of a writ of

       habeas corpus is to determine the lawfulness of a petitioner’s detention.

       Randolph, 956 N.E.2d at 40; see Partlow v. Superintendent, Miami Correctional

       Facility, 756 N.E.2d 978, 980 (Ind. Ct. App. 2001) (“The purpose of the writ of

       habeas corpus is to bring the person in custody before the court for inquiry into

       the cause of restraint.”), superseded by statute on other grounds as stated in Paul v.

       State, 888 N.E.2d 818 (Ind. Ct. App. 2008). The trial court must provide a writ

       of habeas corpus if the petitioner is unlawfully incarcerated and entitled to

       immediate release. Id.


[12]   Warren argues that he is being “illegally detained by unlawful process” because

       the “Abstract of Judgment sent to the Department of Correction is lacking a

       judicial signature . . . .” Appellant’s Br. p. 7. Warren’s argument regarding the

       petition for habeas corpus fails for two reasons: (1) his petition for writ of

       habeas corpus is an unauthorized attempt to litigate a successive petition for

       PCR; and (2) the successive challenge is barred by res judicata.



       Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 5 of 7
[13]   “[A] petitioner must file a petition for PCR in the court of conviction (rather

       than a petition for a writ of habeas corpus in the court in the county of

       incarceration) when he attacks the validity of his conviction or sentence and/or

       does not allege that he is entitled to immediate discharge.” Partlow, 756 N.E.2d

       at 980 (citing Ind. Post-Conviction Rule 1). Stated differently, “[a] petitioner

       may not file a writ of habeas corpus to attack his conviction or sentence.”

       Martin v. State, 901 N.E.2d 645, 647 (Ind. Ct. App. 2009). Here, Warren

       challenges his conviction in his petition for writ of habeas corpus, which is

       improper. See id. Warren’s challenge should have been presented by way of a

       petition for PCR. See id.


[14]   Because Warren previously litigated one petition for PCR unsuccessfully,

       Warren was required to seek leave of this Court to pursue a successive petition

       for PCR. See Ind. Post-Conviction Rule 1(12). Warren, however, failed to

       obtain permission to file a successive post-conviction petition. Accordingly, the

       trial court properly denied the petition for a writ of habeas corpus and the

       motion to correct error.


[15]   Additionally, Warren’s arguments fail because he is barred from successive

       litigation by the doctrine of res judicata. Res judicata “prevents the repetitious

       litigation of that which is essentially the same dispute.” State v. Holmes, 728

       N.E.2d 164, 168 (Ind. 2000). Thus, “[a] petitioner for post-conviction relief

       cannot escape the effect of claim preclusion merely by using different language

       to phrase an issue and define an alleged error.” Lee v. State, 91 N.E.3d 978,

       992 (Ind. Ct. App. 2017) (citation omitted). Warren has repeatedly and

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 6 of 7
       unsuccessfully raised this same issue. His prior attempt to raise this issue in a

       successive petition for PCR was denied by this Court. Warren cannot escape

       the application of res judicata by merely renaming his petition.


[16]   Through the writ of habeas corpus and motion to correct error, Warren

       attempted to circumvent the rules governing successive PCR proceedings. This

       unauthorized attempt to litigate a successive petition for PCR was correctly

       denied by the trial court.


                                                 Conclusion
[17]   The trial court properly denied Warren’s petition for writ of habeas corpus and

       motion to correct error. We affirm.


[18]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-3055 | July 20, 2020   Page 7 of 7